PER CURIAM.
Appellant Willie B. Smith appeals a circuit court order summarily denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The circuit court had earlier entered an order dismissing the same motion which had argued that the Department of Corrections was misapplying the sentences imposed by the court. That order provided that appellant was required to exhaust his administrative remedies and then, if unsuccessful, he could seek mandamus relief in the circuit court against the Department of Corrections, citing Moreland v. State, 700 So.2d 800 (Fla. 4th DCA 1997). Smith did not appeal that order of dismissal.
For reasons not clear from the record, the circuit court has entered a second order on this same motion, ruling that his claim did not lie under rule 3.800(a). That order referenced another prosecution, but our search of the record in that case does not reveal that another rule 3.800(a) motion was filed in that case. The record shows that appellant filed this rule 3.800(a) motion under case no. 562005CF694A only. We affirm without prejudice to appellant’s right to exhaust administrative remedies as the circuit court provided in its first order of dismissal.

Affirmed.

MAY, C.J., STEVENSON and TAYLOR, JJ., concur.